               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 DENISE BANGART,

                      Plaintiff,
                                                    Case No. 19-CV-1021-JPS
 v.

 WISCONSIN BANK & TRUST,
                                                                    ORDER
                      Defendant.


       On September 30, 2019, Plaintiff in the above-captioned case filed an

amended complaint alleging violations of the Fair Labor Standards Act, 29

U.S.C. § 201 et seq. (Docket #4). On December 18, 2019, after a series of

settlement negotiations, the parties filed a joint motion for the Court’s

approval of the settlement, dismissal of the complaint with prejudice, and

entry of judgment. (Docket #15). The parties included the confidential

settlement agreement as an exhibit to the document. (Docket #15-1). In light

of the document’s purportedly confidential nature, the Court will restrict

this document so that it is viewable only to the parties and the Court.

       The Court has reviewed the terms of the settlement agreement,

(Docket #15-1), and finds that the parties’ settlement constitutes “a fair and

reasonable resolution of a bona fide dispute” under the Fair Labor

Standards Act, 29 U.S.C. § 201 et seq. Lynn Food Stores, Inc. v. United States,

679 F.2d 1350, 1355 (11th Cir. 1982); Walton v. United Consumers Club, Inc.,

786 F.2d 303, 306 (7th Cir. 1986). As such, the Court will approve the parties’

settlement agreement, which resolves Plaintiff’s claims for unpaid back

wages and damages. Further, as requested, the Court will dismiss this

action with prejudice.



  Case 2:19-cv-01021-JPS Filed 12/30/19 Page 1 of 2 Document 16
       Accordingly,

       IT IS ORDERED that the parties’ joint motion for approval of

settlement (Docket #15) be and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that the parties’ settlement agreement

(Docket #15-1) be and the same is hereby APPROVED and incorporated

into the terms of this Order;

       IT IS FURTHER ORDERED that, according to the terms of the

settlement agreement, Defendant shall make the three payments described

in (Docket #15-1 at 1–2) within four (4) business days after the later of (1)

Wisconsin Bank & Trust’s receipt of the Agreement executed by Bangart;

(2) Wisconsin Bank & Trust’s receipt of a valid, complete, and current IRS

Form W-9 from Bangart and Bangart’s legal counsel; (3) Wisconsin Bank &

Trust’s receipt of a valid, complete, and current IRS form W-4 from Bangart;

and (4) the Court’s dismissal of the litigation with prejudice; and

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 30th day of December, 2019.

                                   BY THE COURT:




                                   J.P. Stadtmueller
                                   U.S. District Judge




                            Page 2 of 2
  Case 2:19-cv-01021-JPS Filed 12/30/19 Page 2 of 2 Document 16
